Citation Nr: 9915722	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1941 to 
February 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) September 1993 rating 
decision which granted service connection for PTSD, assigning 
it a noncompensable rating, and denied service connection for 
bilateral hearing loss.  By July 1998 RO determination, the 
rating of his PTSD was increased to 10 percent.  In view of 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.

The Board observes that the veteran noted disagreement with 
the assignment of the initial rating assigned his PTSD in 
September 1993 and has properly perfected his appeal as to 
that issue (but he did not express disagreement with regard 
to the effective date of award of service connection for the 
disorder).  Thus, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of each issue has been reached, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

By September 1993 rating decision, the RO also denied the 
veteran's claim of service connection for tinnitus, but no 
appeal with regard to that matter was filed by or on behalf 
of the veteran.  The September 1993 rating decision therefore 
became final, is not subject to revision on the same factual 
basis, but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  The veteran's August 1996 application to 
reopen the claim of service connection for tinnitus was 
denied by the RO in September 1996, finding that no new and 
material evidence had been submitted in support of the claim.  
Although no timely appeal from that decision was filed by or 
on behalf of veteran, his accredited representative's April 
1999 VA Form 646 may be interpreted as another application to 
reopen that claim.  Thus, this matter is referred to the RO 
for appropriate action.  See Kandik v. Brown, 9 Vet. App. 434 
(1996); Hanson v. Brown, 9 Vet. App. 29 (1996).  

FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by occasional 
nightmares and flashbacks induced by sudden noises; he likes 
his neighbors and relates to them, maintains regular contact 
with relatives, participates in volunteer and charitable 
activities in his community and derives satisfaction from 
such activities; he is not depressed and does not have other 
emotional or psychiatric complaints.

2.  The veteran had combat service in Korea where he was 
exposed to excessive noise and acoustic trauma; his current 
bilateral sensorineural hearing loss is likely the result of 
combat-related noise exposure.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss was incurred during active 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 10 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the noncompensable rating 
initially assigned by the RO at the time of the September 
1993 grant of service connection for the disorder.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claim.  Thus, the duty to assist has 
been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.

On the other hand, where entitlement to compensation has 
already been established, the veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. App. at 
631-32 (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2 (1998); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Service connection for PTSD was initially granted by the RO 
in September 1993, and a noncompensable rating was assigned; 
in July 1998, evaluation of his PTSD was increased to 10 
percent, effective December 2, 1993 (apparently because 
notice of disagreement with regard to the (noncompensable) 
rating assigned that disability was received on that date; 
nevertheless, as indicated above, this claim stems from the 
initial rating assigned that disability in September 1993 and 
encompasses the rating of that disorder from the effective 
date of the award through to the time when a final resolution 
of each issue has been reached.  Grantham, 114 F.3d 1156; 
Fenderson, 12 Vet. App. 119).  

The September 1993 RO rating decision granting service 
connection for PTSD was based on the veteran's service 
records which revealed that he was exposed to combat-related 
stressors in Korea, sustaining gunshot wounds in combat (for 
which service he received, in pertinent part, the Combat 
Infantryman Badge), and post service medical evidence 
diagnosing PTSD and relating it to his exposure to combat-
related stressors.

A review of the record reveals that "probable" PTSD was 
initially diagnosed on VA psychiatric examination in October 
1992, at which time the veteran reported experiencing 
occasional nightmares and flashbacks from Korea, restless 
sleep, and outbursts or anger and irritability (but he stated 
that he was never violent); he denied having a concentration 
deficit, memory impairment, depression, or anxiety; he 
participated in social and charitable activities and had 
several friends.  He indicated that he married his spouse in 
1960 but they had no children.  His (probable) PTSD was 
described by the examiner as very mild and not significantly 
disabling.  The examiner indicated that the veteran was 
retired, did not intend to resume work, and thus, the 
question regarding employability "seems irrelevant."

On VA psychiatric examination in November 1992, the veteran 
indicated that he maintained frequent and regular contact 
with his relatives and friends and that he was active in his 
church.  He indicated that he experienced occasional 
nightmares and flashbacks from Korea and that he was hyper-
reactive to noise, but he denied outbursts of anger, a 
diminished interest in other persons, difficulty falling 
asleep, a decrease in energy level, hallucinations, grandiose 
ideations, or suicidal or homicidal ideations.  On 
examination, PTSD in partial remission was diagnosed and 
Global Assessment of Functioning (GAF) score 62 was assigned.  

On VA psychiatric examination in January 1997, including the 
examiner's review of the claims folder, the veteran indicated 
that he experienced nightmares which woke him up from sleep 
and flashbacks which were induced by sudden noises, but he 
denied any depression; he indicated that he liked his 
apartment and the neighbors, noting that he related to them 
as much as he could.  He stated that he maintained regular 
contact with his brother, that he was a licensed minister 
liking to help out and participate in church activities, and 
that he was involved in visiting sick people in hospitals.  
On examination, his mood was euthymic, there was no evidence 
of gross thought disorder, memory impairment, or impairment 
in judgment or insight; there was no evidence of 
hallucinations or delusions.  Chronic PTSD was diagnosed; GAF 
score attributable to his PTSD was 65 or 70.  The examiner 
indicated that the veteran dealt with his PTSD disability by 
himself and never sought treatment therefor; he characterized 
the severity of his PTSD as "moderate."

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected PTSD is currently evaluated under the 
rating criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411, and a 10 percent 
rating is assigned.

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Marcoux v. Brown, 10 
Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under the regulations in effect prior to November 7, 1996, a 
30 percent rating was warranted under Diagnostic Code 9411, 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating was warranted where there 
was evidence of lesser severity with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
reasons or bases for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

The VA General Counsel concluded that the term "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability which is "more than moderate but 
less than rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 
9, 1993).

Under the regulations in effect on and after November 7, 
1996, a 10 percent evaluation is provided under Diagnostic 
Code 9411 where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
provided under Diagnostic Code 9411 where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected 
PTSD.  Using first the old criteria, the evidence does not 
reflect that there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, or that his psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
entire evidence, as discussed above, reveals that he 
continues to manifest PTSD symptoms such as occasional 
nightmares and flashbacks.  However, as indicated on VA 
psychiatric examination in January 1997, he has never sought 
outpatient treatment or participated in therapy to help him 
deal with his PTSD, and he prefers to deal with that 
disability by himself.  Moreover, the evidence reveals that 
he leads quite an active life despite the apparent presence 
of his PTSD symptoms; although he is not currently gainfully 
employed, the examiner indicated on VA psychiatric 
examination in October 1992 that the veteran was retired and 
did not plan to return to work; thus, the question of 
employability was deemed moot.  The veteran is shown to 
interact socially with his neighbors, maintains regular and 
frequent contact with his brother, and participates in 
volunteer and charitable activities in his church and 
community.  The evidence clearly reveals that he enjoys life 
and derives satisfaction from various social activities.  

The Board notes that the severity of the veteran's PTSD was 
described by the VA examiner in January 1997 as "moderate."  
However, the GAF score assigned at that time based on the 
severity of his PTSD manifestations was 65 to 70, and such 
score has remained essentially unchanged since the previous 
examination in November 1992 (at which time his PTSD was 
described as very mild and not severely disabling); the 
examiner's review of the pertinent history documented in the 
claims folder and as elicited from the veteran in January 
1997, as discussed above, shows clearly that the veteran's 
primary PTSD symptoms of nightmares and flashbacks occur 
rather infrequently; he is not depressed and enjoys life; the 
entirety of the evidence does not show that impairment 
associated with his PTSD is more than mild.  

The Board also notes that "definite" industrial impairment, 
the presence of which warrants a 30 percent disability rating 
under the "old" Diagnostic Code 9411, represents a degree 
of social and industrial inadaptability which is more than 
moderate.  See VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
In this case, the entirety of the evidence discussed above 
clearly does not show that the degree of the veteran's social 
and industrial inadaptability is more than moderate.  In 
fact, he is shown to have adapted very well, both socially 
and industrially, despite the recurrence of his PTSD 
symptoms.  The severity of his service-connected PTSD, 
overall, clearly does not meet the rating criteria for a 
rating greater than the currently assigned 10 percent under 
Diagnostic Code 9411 in effect prior to October 7, 1996.

Using the new criteria, the Board also finds that an 
evaluation in excess of 10 percent for the veteran's PTSD is 
not warranted, as he does not exhibit symptoms required for 
the next greater evaluation.  38 C.F.R. § 4.130.  As shown by 
the evidence of record, including VA psychiatric examination 
in January 1997, he continues to exhibit symptoms of 
occasional nightmares and flashbacks which are induced by 
sudden noises.  However, there is no evidence showing that 
his PTSD is productive of decrease in work efficiency or 
periods of inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or memory loss.  
While the evidence reveals that he has not been employed for 
several years, he indicated in October 1992 that he was 
retired and did not intend to resume work (and this does not 
appear to be in any way related to his PTSD).  As discussed 
above, he leads a very active life and derives satisfaction 
from volunteer and charitable work.  Thus, his PTSD symptoms 
overall are consistent with the rating criteria for no more 
than a 10 percent evaluation.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including sensorineural hearing loss, if the disability 
becomes manifest to a compensable degree within 1 year after 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not reveal any 
report or clinical findings showing the presence of hearing 
loss, but his records reveal that he participated in combat 
with the enemy in Korea, and that he sustained gunshot wounds 
during combat.  On medical examination in September 1951 and 
on service separation medical examination in February 1956, 
his hearing on whisper voice testing was normal.

VA outpatient treatment records from September 1978 to August 
1996 reveal intermittent treatment associated with various 
symptoms and disabilities.  On medical examination in October 
1978, the veteran indicated that he noticed a decreased 
ability to hear for 10 years.  On audiological examination in 
November 1985, he denied any hearing problems but indicated 
that he was exposed to artillery noise in service and 
sustained concussion from an explosion.  On examination, 
bilateral sensorineural hearing loss was diagnosed (which 
diagnosis is supported by audiometric findings).  The 
diagnosis of bilateral sensorineural hearing loss was 
confirmed on several occasions thereafter, and his hearing 
acuity is shown to have undergone a gradual deterioration.  
In May 1992, it was indicated that he was a candidate for 
hearing aid amplification, and in August 1996, the severity 
of his sensorineural hearing loss was described as moderate 
to severe.  

Based on the foregoing evidence, the Board finds in this case 
that there is relative equipoise and an approximate balance 
of positive and negative evidence in connection with the 
veteran's claim of service connection for bilateral hearing 
loss.  See 38 C.F.R. § 3.102 (1998).  In particular, although 
no hearing impairment was medically diagnosed during service 
or for several years thereafter, the fact of the matter is 
that the veteran served in Korea during wartime conditions, 
sustained gunshot wounds in combat, and was awarded the 
Combat Infantryman Badge.  Such evidence more than adequately 
documents exposure to severe noise and acoustic trauma during 
service.  It also makes 38 U.S.C.A. § 1154(b) applicable to 
his claim; his own contention regarding in-service exposure 
to excessive noise is therefore deemed sufficient for the 
purpose of establishing such exposure.  

Although a hearing disability was initially diagnosed many 
years after service separation and he appears to have 
initially noticed a decreased ability to hear in 1978, the 
veteran's contention that his current hearing loss is the 
result of combat-related noise exposure (as opposed to any 
post-service cause) is not contradicted by any available 
evidence of record.  There is a clear diagnosis of a hearing 
loss disability, the veteran is shown to have been exposed to 
combat-related noise in service, and the evidence does not 
show that his current hearing loss is related to causes other 
than those produced during his active military service.  It 
appears at least as likely as not that his current bilateral 
hearing loss developed as a result of exposure to combat-
related noise.  Thus, resolving the benefit of the doubt in 
his favor, the veteran prevails as to this claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for PTSD is denied.

Service connection for bilateral hearing loss is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

